                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


VINCENT MARTINEZ,

                    Petitioner,

      v.                                           Case No. 18-cv-716-pp

BRIAN FOSTER,

                    Respondent.


   ORDER DENYING WITHOUT PREJUDICE PETITIONER’S MOTION TO
   AMEND THE RECORD (DKT. NO. 36) AND GRANTING PETITIONER’S
          MOTION FOR EXTENSION OF TIME (DKT. NO. 42)


      The petitioner, representing himself, filed a motion to amend the record

on January 24, 2020. Dkt. No. 36. On June 1, 2020, the court ruled on other

of the petitioner’s pending motions—granting an extension of time until July

17, 2020 for the petitioner to file his brief (dkt. nos. 32, 37) and denying

without prejudice his motion to appoint counsel (dkt. no. 33). Dkt. No. 39. The

court reserved ruling on the motion to amend the record and ordered the

respondent to file a response by June 15, 2020. Id.

      A week later, the respondent filed his response; he argues that the

petitioner “does not adequately identify the documents he wants added or how

they relate to this proceeding.” Dkt. No. 40. The court agrees, and will deny

without prejudice the petitioner’s motion to amend. The court notes that on

July 15, 2020, Attorney Robert Meyeroff appeared on behalf on the petitioner

and asked the court for an extension of time to file a brief in support of the

                                         1

           Case 2:18-cv-00716-PP Filed 07/16/20 Page 1 of 2 Document 43
petition. Dkt. Nos. 41, 42. The court will grant that motion. If the petitioner

refiles a motion to amend the record with more specifics as to his proposed

amendments, the court will revisit the issue.

      The court DENIES WITHOUT PREJUDICE the petitioner’s motion to

amend the record. Dkt. No. 36.

      The court GRANTS the petitioner’s motion for extension of time. Dkt. No.

42.

      The court ORDERS that the time for the petitioner to file a brief in

support of his petition for writ of habeas corpus is EXTENDED until the end of

the day on September 30, 2020.

      Dated in Milwaukee, Wisconsin this 16th day of July, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         2

         Case 2:18-cv-00716-PP Filed 07/16/20 Page 2 of 2 Document 43
